Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 29, 2021.  As directed by the amendment: no claims have been amended, claims 1-14 have been cancelled, and claims 15-28 have been added.  Thus, claims 15-28 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(b) rejections of the previous action. 
Response to Arguments
Applicant’s arguments, see Remarks, filed April 29, 2021, with respect to newly added independent claims 15 and 22 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 15-28 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed steerable catheter assembly of claim 14 and the prosthetic device delivery system of claim 22. 
The closest prior art is Kanemasa et al. (Kanemasa), US 2016/0051796 A1.
Regarding claim 15, Kanemasa fails to teach among all the limitations or render obvious a steerable catheter assembly as claimed, which includes wherein the first follower is configured to engage a first set of threads of the dual threaded nut and the 
Regarding claim 22, Kanemasa fails to teach among all the limitations or render obvious a prosthetic device delivery system as claimed, which includes wherein the first follower is configured to engage a first set of threads of the dual threaded nut and the second follower is configured to engage a second set of threads of the dual threaded nut such that rotation of the dual threaded nut moves the first and second followers in opposite directions, in combination with the total structure and function of the prosthetic device delivery system as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.A.D./Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783